41443DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

 	During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). 
 	The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
 	The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 11-14, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0050458 A1 to Merg et al. (hereinafter Merg).
	With regards to claim 1, Merg discloses:
1. 	A method comprising: 
 	receiving, by a first computing device having at least one processor and from a user device of a vehicle user via a wireless data connection, a notification of a critical event for a vehicle of the vehicle user and a vehicle identification of the vehicle (see, Fig. 13D, detailed description, including, computing device 412 communicating with the server to obtain more information related to DTC P0171 and subsequently displays a repair page based on the information obtained from the server, and the value of 229.degree. F. for parameter 1384b is indicated on repair page 1380 as being "Not OK", para. 0225); 	
 	receiving, by the first computing device and from the user device via the first wireless data connection, user input soliciting educational content to remedy the critical event (see, Fig. 13A, and detailed description, including, Repair page 1300 also includes controls 1310, 1312, 1320, 1322, 1324, 1330, 1332, 1334, 1340, 1342 and suggested repair information 1326. Several of these controls; e.g., controls 1310, 1312, 1322, 1324, and suggested repair information 1326 are customized based on "DTC P0171", which is the DTC selected from scanner executable page 1200 using repair P0171 control 1210. Additionally, control 1320 is customized based on the enhanced repair data, para. 0203); 	

for each of the search parameters in the first set of search parameters, selecting educational content for a first list of educational content from a second list of educational content, wherein the first list of educational content is a subset of the second list of educational content (see, Fig. 13B, and detailed description, including, More specifically, repair page 1350 includes controls 1352, 1354, 1356, 1358 for selection and execution of component tests and/or resets. Respective controls 1352, 1354, 1356, 1358, when selected, can cause computing device 412 to execute a respective "Fuel Pump", "Oxygen Sensor", "Mass Airflow Sensor", or "Powertrain Control Module" test on vehicle V1 and report results of the respective fuel pump, oxygen sensor, mass airflow sensor, or powertrain control executable test, para. 0216); and 
displaying, on the user device by the first computing device, the first list of educational content based on the first set of search parameters (see, Fig. 13B, and detailed description, including, Repair page 1350 is related to the component test executable. Repair page 1350 provides a "Component Test View" with component tests and/or resets customized for a specific DTC; e.g., "DTC P0171". A component test can 

	With regards to claim 2, Merg discloses:
2. 	The method of claim 1, further comprising: 
receiving, by the first computing device, vehicle-specific information based on the vehicle identification (see, detailed description, including, the VII can include a vehicle identification number (VIN) of a vehicle under repair. Then, the VIN can be parsed to obtain much of the data in the specific vehicle identifiers; e.g., make, model, and year of manufacture. For additional data that may not directly provided by parsing the VIN, such as a type of fuel, data from the VIN can be used to obtain the additional data; e.g., by using data from the VIN to query one or more databases, and obtaining the additional data from query responses from the databased. In these cases, the VII can include data obtained from the VIN and the additional data, para. 0029); 
determining, by the first computing device and based on the received vehicle-specific information, an additional set of search parameters (see, detailed description, including, Then, the VIN can be parsed to obtain much of the data in the specific vehicle identifiers; e.g., make, model, and year of manufacture. For additional data that may not directly provided by parsing the VIN, such as a type of fuel, data from the VIN can be used to obtain the additional data; e.g., by using data from the VIN to query one or more databases, and obtaining the additional data from query responses from the databased. 
for each of the search parameters in the first set of search parameters, further selecting educational content for the first list of educational content from the second list of educational content (see, Fig. 13B, and detailed description, including, More specifically, repair page 1350 includes controls 1352, 1354, 1356, 1358 for selection and execution of component tests and/or resets. Respective controls 1352, 1354, 1356, 1358, when selected, can cause computing device 412 to execute a respective "Fuel Pump", "Oxygen Sensor", "Mass Airflow Sensor", or "Powertrain Control Module" test on vehicle V1 and report results of the respective fuel pump, oxygen sensor, mass airflow sensor, or powertrain control executable test, para. 0216)(second lest of education content is interpreted as another selection from additional selection of for, example, 1352, 1354, 1356, and 1358, Fig. 13B); and 
displaying, on the user device by the first computing device, the first list of educational content based on the first set and the additional set of search parameters (see, Fig. 13D, and detailed description, including, repair information 1326 can include one or more tips, procedures, and/or other information suggested by technicians, experts, and/or others to repair one or more faults associated with a specific DTC; e.g., DTC P0171. Suggested repairs control 1330, when selected, can cause computing device 412 to provide additional tips, repair procedures, and/or other information suggested by technicians, experts, and/or others to repair one or more faults associated with a specific DTC; e.g., DTC P0171, para. 0210). 


3. 	The method of claim 2, further comprising: 
  	establishing a wireless data connection with a telematics system of the vehicle (see, Fig. 4, and detailed description, including, computing device 412 is configured to but may or may not actually connect to vehicle 410 via a wired connection and is configured to but may or may not actually connect to server 414 via a wireless connection. In other communication flows, computing device 412 can be configured to connect to vehicle 410 via wireless and/or other wired connections, and/or computing device 412 can be configured to connect to server 414 via wired and/or other wireless connections, para. 0072); and 
wherein the vehicle-specific information is received from vehicle sensors in the vehicle via the telematics system of the vehicle (see, Fig. 12, and detailed description, including, scanner executable page 1200 for the adaptive PID scanner executable. Scanner executable page 1200 indicates that the adaptive PID scanner executable first "Scan[s]" vehicle V1 for "DTCs" and receives three DTCs from vehicle V1. The three DTCs are: DTC "P0171", which has a title of "System Too Lean (Bank1)", DTC "P0101", which has a title of "Mass Airflow Sensor `A` Range/Performance", and DTC "P0121", which has a title of "Throttle Position Sensor `A` Circuit Performance", para. 0199). 

	With regards to claim 4, Merg discloses:
4. 	The method of claim 2, wherein the vehicle-specific information comprises data measuring a condition of an aspect of the vehicle, (see, Fig. 12, and detailed description, including, scanner executable page 1200 for the adaptive PID scanner "System Too Lean (Bank1)", DTC "P0101", which has a title of "Mass Airflow Sensor `A` Range/Performance", and DTC "P0121", which has a title of "Throttle Position Sensor `A` Circuit Performance", para. 0199).

With regards to claim 8, Merg discloses:
8. 	The method of claim 2, wherein the vehicle-specific information is received from sensors in the user device (see, detailed description, including, At block 556, computing device 412 carries out the procedures of block 250 of method 200 to save vehicle identifier VID1. In the example illustrated by communication flow 400, computing device 412 is not connected to a server, so computing device 412 saves vehicle identifier VID1 to a vehicle identifier file F1 stored in non-volatile memory of computing device 412, para. 0097). 

	With regards to claim 9, Merg discloses:
9. 	The method of claim 1, wherein the user input is a natural language input entered by the vehicle user on a user interface of the user device (see, Fig. 1, screen 120 to the technician to enter data for a vehicle identifier of vehicle V0 for the Vehicle Scan executable, where this vehicle identifier is based on data input by the technician that includes a "Year", "Make", "Model", and "# of Cylinders", para. 0024). 


10. 	The method of claim 1, further comprising: 
enabling the vehicle user to select from the displayed first list of educational content and view one or more educational content from the first list of educational content (see, Fig. 3, and detailed description, including, Data in diagnostic data 360 can be used to update PID lists and/or suggest tests for execution. A PID list can specify a group or list of PIDs to be observed (scanned) by the vehicle scan tool. For example, PIDs and related parameter data of diagnostic data 360 can identify parameters that can be selected for a new PID list, para. 0058). 

With regard to claim 11, claim 11 (a system claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of at least one processor, and a memory, see, Summary, para. 0006) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 12, claim 12 (a system claim) recites substantially similar limitations to claim 2 (a method claim) (with the addition of at least one processor, and a memory, see, Summary, para. 0006) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 13, claim 13 (a system claim) recites substantially similar limitations to claim 3 (a method claim) (with the addition of at least one processor, and a memory, see, Summary, para. 0006) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 18, claim 18 (a system claim) recites substantially similar limitations to claim 8 (a method claim) (with the addition of at least one processor, and a memory, see, Summary, para. 0006) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 19, claim 19 (a system claim) recites substantially similar limitations to claim 9 (a method claim) (with the addition of at least one processor, and a memory, see, Summary, para. 0006) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 20, claim 20 (a program product claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of at least one processor, and a memory, see, Summary, para. 0006) and is therefore rejected using the same art and rationale set forth above.	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Merg in view of U.S. Patent Application Publication No. 2017/0372532 A1 to Merg et al. (hereinafter Merg 532).
	With regards to claim 5, Merg fails to explicitly disclose:
5. 	The method of claim 2, wherein the vehicle-specific information comprises geographical and temporal information associated with the critical event.
Merg 532 discloses: 

It would have been obvious to one of ordinary skill, and having the teaching of Merg, and Merg 532 before her, and before the effective filing date of the invention, to combine the features of Merg 532 that include the geographical and temporal records of a critical event of a motor vehicle.  
The Diagnostic Equipment in both Merg, and Merg 532, coordinate the critical events that cause a vehicle to malfunction, with an appropriate sensor.  The sensors then produce a signal that indicates the malfunction to a diagnostic computer.  The diagnostic computer then accesses its connected resources to present the critical event in a readable message, as well as present the corrective measures to take to stop the malfunction, and return the vehicle to proper operational condition.  
In addition to the metrics of diagnostic operation, the equipment in Merg 532 also possesses the ability to create a record of when, and where the malfunction or sensor indicates a vehicle malfunction.  This information is important for a proper corrective action, especially when the malfunction is intermittent.

.

	Claims 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Merg in view of U.S. Patent Application Publication No. 2020/0134933 A1 to Covington et al. (hereinafter Covington).
	With regards to claim 6, Merg fails to explicitly disclose:
6. 	The method of claim 1, further comprising: 
determining, by the first computing device, that the first set of search parameters does not meet a threshold quantity.
Covington discloses:
determining, by the first computing device, that the first set of search parameters does not meet a threshold quantity (see, Fig. 5, and detailed description, including, VDP graph 50 can include various elements, such as VDP line graph 51 representing parameters corresponding to a PID. The VDP graph 50 can also show graph text 52, which may include information such as a name of a parameter represented by the VDP line graph 51, a units identifier identifying the units of the VDP line graph 51 (e.g., volts, percent, or counts), and threshold ranges (e.g., minimum and maximum thresholds associated with a particular PID). In some instances, the minimum and maximum ranges can be restricted to the minimum and maximum values of the VDP line graph 51 currently displayed within the VDP graph 50, para. 0115).

The Diagnostic Equipment in both Merg, and Covington, coordinate the critical events that cause a vehicle to malfunction, with an appropriate sensor.  The sensors then produce a signal that indicates the malfunction to a diagnostic computer.  The diagnostic computer then accesses its connected resources to present the critical event in a readable message, as well as present the corrective measures to take to stop the malfunction, and return the vehicle to proper operational condition.  
In addition to the metrics of diagnostic operation, the equipment in Covington also possesses the ability to include search parameters that display threshold ranges, as well as data that falls outside of the threshold ranges, that include data that fails to meet a threshold quantity, or value, within the displayed data.  This information is important for a proper corrective action, especially when the malfunction is dependent upon an operation range.

	With regards to claim 7, Merg fails to explicitly disclose:
7. 	The method of claim 6, further comprising: 
prompting the vehicle user to send additional user input soliciting the educational content to remedy the critical event; and 
wherein the received user input includes the additional user input (see, detailed description, including, the computing system 2 can be programmed such that a 
Covington discloses: prompting the vehicle user to send additional user input soliciting the educational content to remedy the critical event (see, detailed description, including, the computing system 2 can include a prompt to have the driver acknowledge the functional test(s) to be performed during the test drive prior to performing the functional test(s) para. 0195); and 
wherein the received user input includes the additional user input (see, detailed description, including, the computing system 2 can be programmed such that a functional test would not be performed during a test drive when certain conditions are met (e.g., the vehicle is in motion). System software associated with the computing system 2 (e.g., instructions of the CRPI 28) can drop flags during the test drive that enable a user to review the software-initiated flags after completion of the test drive, para. 0195). 
It would have been obvious to one of ordinary skill, and having the teaching of Merg, and Covington before her, and before the effective filing date of the invention, to combine the features of Covington that discuss search parameters that do not meet a threshold quantity.  
The Diagnostic Equipment in both Merg, and Covington, coordinate the critical events that cause a vehicle to malfunction, with an appropriate sensor.  The sensors then produce a signal that indicates the malfunction to a diagnostic computer.  The diagnostic computer then accesses its connected resources to present the critical event 

With regard to claim 16, claim 16 (a system claim) recites substantially similar limitations to claim 6 (a method claim) (with the addition of at least one processor, and a memory, see, Summary, para. 0006) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 17, claim 17 (a system claim) recites substantially similar limitations to claim 7 (a method claim) (with the addition of at least one processor, and a memory, see, Summary, para. 0006) and is therefore rejected using the same art and rationale set forth above.

A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicant’s disclosure includes the following:
	US 9513789 B2 to Marshall; Paul A. et al. – discusses that technicians are able to connect to vehicles through the on-board diagnostics (OBD) port of a vehicle, automatically read vehicle identification number (VIN) information, and retrieve relevant repair information and identify diagnostic trouble codes (DTCs, or "codes") as part of an initial diagnostic process.
	US 20030171111 A1 to Clark, Tim – discusses a first data communication link (hardwired or wireless) between a sensor and an Internet communication interface or device (such as a Java.TM.-enabled or other programmable cellular telephone). The cellular telephone can provide an always-on link to a network such as the Internet, on which websites and related hardware and software tools can permit ready and virtually unlimited access to and interaction with the original data and sensor, and/or the sensor's system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	2-19-2021